Exhibit 10.1 Customer No. 70001 ASSIGNMENT Docket No. 069147 ASSIGNMENT This Assignment is made effective immediately. WHEREAS, Bacterial Robotics, LLC, a corporation organized and existing under the laws of the State of Ohio, having its principal place of business at P.O. Box 30085, Cincinnati, Ohio, 45230, (hereinafter referred to as “Assignor”), owns a joint, equal and undivided right, title and interest, including the right to sue for past infringement and to collect for all past, present and future damages, in and to the patents and patent applications set forth on Schedule A attached hereto and owns the entire right, title and interest in and to the inventions and patent applications set forth on Schedules B-C attached hereto; and WHEREAS, Tauriga Sciences Inc., a limited liability company organized and existing under the laws of State of Florida, having its principal place of business at 39 Old Ridgebury Road, Danbury, Connecticut 06180, (hereinafter referred to as "ASSIGNEE"), is desirous of acquiring Assignor’s entire right, title and interest in and to the said patents, patent applications, and inventions (collectively “intellectual property”) set forth in Schedule A, Schedule B, and Schedule C, attached hereto, as well as any intellectual property, inclusive of Letters Patents, that may issue therefrom. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Assignor does hereby sell, assign and transfer unto ASSIGNEE, its successors, assigns and legal representatives, Assignor’s entire right, title and interest in and to the said intellectual property set forth in Schedules A-C, attached hereto, and all intellectual property, inclusive of patents, that may be granted therefrom, and all patent applications thereof inclusive of, but not limited to, provisional applications, non-provisional applications, divisional applications, reissue applications, continuation applications, continuation-in-part applications, and extensions; and Assignor hereby authorizes and requests the Commissioner of Patents and Trademarks to issue all patents for the inventions and patent applications listed in Schedules A-C, and all patents issued on patent applications listed in Schedules A-C or all patents issued on patent applications filed on inventions listed in Schedules A-C, insofar as Assignor’s interest is concerned, to the said ASSIGNEE of Assignor’s entire right, title and interest. Assignor also hereby sells and assigns to said ASSIGNEE, its successors, assigns and legal representatives, its entire right, title, and interest in and to the said patents and applications set forth in Schedule A throughout the world, including the right to file applications and obtain patents, utility models, industrial models and designs for said patents and patent applications in its own name throughout the world including all rights of priority, all rights to publish cautionary notices reserving ownership of said invention and all rights to register said invention in appropriate registries; and Assignor also hereby sells and assigns to said ASSIGNEE, its successors, assigns and legal representatives, the full and exclusive rights, title, and interest in and to the said patents, patent applications, and inventions set forth in Schedules B-C throughout the world, including the right to file applications and obtain patents, utility models, industrial models and designs for said patents and patent applications in its own name throughout the world including all rights of priority, all rights to publish cautionary notices reserving ownership of said invention and all rights to register said invention in appropriate registries; and Assignor further agrees to execute any and all powers of attorney, applications, assignments, declarations, affidavits, and any other papers in connection therewith necessary to perfect such rights, title and interest in ASSIGNEE, its successors, assigns and legal representatives. Signed, sealed and delivered for and on behalf of Bacterial Robotics, LLC, this day of, 2014: By Jason E. Barkeloo Title: Page1 of 4 Customer No. 70001 ASSIGNMENT Docket No. 069147 SCHEDULE A FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. U.S. AND FOREIGN PATENTS AND PATENT APPLICATIONS SUBJECT TO THE ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. APPLICATION SERIAL NO. / PATENT NO. STATUS FILING DATE / GRANT DATE TITLE US 61/154,464 Expired 02-23-2009 MICROBIAL FUEL CELL US 12/660,244 Abandoned 02-23-2010 MICROBIAL FUEL CELL US 12/660,200 Issued 02-23-2010 MICROBIAL FUEL CELL US 13/741,042 Pending 01-14-2013 IMPROVED MICROBIAL FUEL CELL PCT/US/1055470 Abandoned 11-04-2010 IMPROVED MICROBIAL FUEL CELL Issued 1-15-2013 Microbial Fuel Cell 201080066383.2 (CN102906246) CHINA Pending Microbial Fuel Cell EUROPE Pending Microbial Fuel Cell HONG KONG Pending Microbial Fuel Cell 2745/KOLNP/2012 INDIA Pending Microbial Fuel Cell Page2 of 4 Customer No. 70001 ASSIGNMENT Docket No. 069147 SCHEDULE B FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. U.S. PATENT APPLICATION SUBJECT TO THE ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. APPLICATION SERIAL NO. / PATENT NO. STATUS FILING DATE / GRANT DATE TITLE 61/794,864 Pending 03-15-2013 SENSOR, PERFORMANCE, AND USAGE DATA COLLECTION AND REPORTING ARRAY FOR ELECTROGENIC BIOREACTOR Page3 of 4 Customer No. 70001 ASSIGNMENT Docket No. 069147 SCHEDULE C FOR ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. INTELLECTUAL PROPERTY SUBJECT TO THE ASSIGNMENT FROM BACTERIAL ROBOTICS, LLC. TO TAURIGA SCIENCES, INC. APPLICATION SERIAL NO. / PATENT NO. STATUS FILING DATE / GRANT DATE TITLE Prepared but not filed provisional MEMBRANELESS MICROBIAL FUEL CELL Prepared but not filed provisional WASTE SITE RETROFITTED WITH MICROBIAL FUEL CELL Prepared but not filed provisional FUEL TANK RETROFITTED WITH MICROBIAL FUEL CELL Prepared but not filed provisional MICROBIAL FUEL CELL FOR WATERWAYS Prepared but not filed provisional PORTABLE MICROBIAL FUEL CELL Prepared but not filed provisional MICROBIAL FUEL CELL TUBE ARRAY In Preparation HIGH SURFACE AREA ANODE In Preparation HYDROGEN FUEL CELL ACCESSORY Page4 of 4
